Appeal by defendant from two orders of the Supreme Court, Nassau County, one dated June 20, 1968 which denied his motion to examine plaintiff before trial, and one dated August 27, 1968 which, on reargument, adhered to the original decision. Order dated August 27, 1968 affirmed insofar as it adhered to the original decision, without .opinion; and appeals otherwise dismissed; without costs. The order dated June 20, 1968 was superseded by the order dated August 27, 1968; and appellant is not aggrieved by the latter order insofar as it granted reargument. Christ, Acting P. J., Brennan, Rabin, Munder and Martuseello, JJ., concur.